EXHIBIT 10.1

 

TERMINATION AGREEMENT

 

This Termination Agreement (the “Agreement”) is made and entered into as of
April 27, 2009, by and between TERRA INSIGHT SERVICES, INC., a New York
corporation (“TIS”), TERRA ENERGY & RESOURCE TECHNOLOGIES, INC., a Delaware
corporation (“TERRA”), TERRA INSIGHT TECHNOLOGIES CORPORATION, a Delaware
corporation (“TITC”), and THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE
EARTH, a Liechtenstein establishment (the “INSTITUTE”) (hereinafter each of TIS,
TERRA, TITC, and the INSTITUTE are referred to individually as a “Party” and
jointly as the “Parties”).

 

WHEREAS, TERRA, through its subsidiary, TIS, and previously through its
subsidiary, TERRA INSIGHT CORPORATION (“TIC”), is in the business of providing
services and products in connection with the identification, location,
exploration and recovery of deposits of natural resources (“Terra Services”);

 

WHEREAS, the INSTITUTE is the owner, inventor or developer, whether
independently or in conjunction with a third party, of certain proprietary
technology herein referred to as Institute Technology (as defined herein), or
has licensed or otherwise has rights or interests to the Institute Technology;

 

WHEREAS, TERRA, through its subsidiary, TIS, and previously through its
subsidiary, TIC, has licensed from the INSTITUTE the Institute Technology
(certain technology and know-how used in the surveying, mapping, detection, and
reporting of natural resources of the Earth), which have been utilized as part
of TERRA’ satellite-based sub-terrain prospecting (“STeP”) technology services
offering, pursuant to that certain Technology License Agreement, dated as of
December 15, 2008, by and between the INSTITUTE and TIS (the “TIS License
Agreement”), and previously pursuant to that certain Second Amended and Restated
Technology License Agreement of July 17, 2007, by and between the INSTITUTE and
TIC, as amended by that certain letter agreement dated December 19, 2007, which
amended and restated the terms of the Amended and Restated Technology License
Agreement dated as of May 19, 2005, which amended and restated the terms of the
Technology License Agreement dated as of January 7, 2005 (collectively, the “TIC
License Agreement”) (the TIS License Agreement and the TIC License Agreement are
collectively referred to herein as the “License Agreements”);

 

WHEREAS, the INSTITUTE has provided to TIS, and previously to TIC, certain
commercial services in the use of the Institute Technology, pursuant to that
certain Services Agreement, dated as of December 15, 2008, by and between the
INSTITUTE and TIS (the “TIS Services Agreement”), and previously pursuant to
that certain Second Amended and Restated Services Agreement of July 17, 2007, by
and between the INSTITUTE and TIC, as amended by that certain letter agreement
dated December 19, 2007, which amended and restated the terms of the Amended and
Restated Services Agreement dated as of May 19, 2005, which amended and restated
the terms of the Services Agreement dated as of January 7, 2005 (collectively,
the “TIC Services Agreement”) (the TIS Services Agreement and the TIC Services
Agreement are collectively referred to herein as the “Services Agreements”);

 

WHEREAS, TIS desires to terminate the TIS License Agreement and TIS Services
Agreement, TIS desires to receive the Terra Work Product (as defined herein) in
the possession of the INSTITUTE, TITC desires to acquire certain rights and
interests in and to the Institute Technology from the INSTITUTE, the INSTITUTE
desires to sell, convey, transfer and assign all of its rights and interests in
and to the Institute Technology to TITC, and the Parties desire to set forth the
rights and interests of the respective Parties and matters governing
post-termination events and matters;

 

NOW, THEREFORE, in consideration of the premises, covenants, and obligations of
the Parties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
covenant and agree as follows.

 

1.

As used herein, the terms set forth below shall have the following meanings:

 

“Institute Technology” shall mean the technology and/or process relating to
analytical and computerized processing of satellite, cartographical,
topographical, geological and geophysical information used to remotely assess
natural resources content of an area, owned, invented, or developed by the
INSTITUTE, whether independently or in conjunction with a third party, or for
which the INSTITUTE has licensed or otherwise has rights or interests thereto,
including, but not limited to, all know-how, proprietary information, processes,
technique,



 

1

 


--------------------------------------------------------------------------------



 

 

knowledge database, data, design, drawing, apparatus (mathematical or
otherwise), equipment, devices, formulas, program, software, all past, present,
and future versions thereof, including all beta versions, and technology,
whether patented or unpatented, patentable or unpatentable, all patents, patent
applications, and trade secrets related thereto, all proprietary, common law,
and/or statutory intellectual property rights, whether in oral, written,
graphic, or electronic form, and any and all other proprietary rights of any
kind whatsoever related thereto. The term Institute Technology, as used herein,
is further supplemented by the description and/or information set forth in the
Institute Technology Schedule.

 

“Institute Documentation” shall mean any and all drawings, writings, documents,
blueprints, data, papers, reports, test results, evaluations, plan, studies,
instructions, manuals, user guides, computer software, computer code, formulas
and formulations describing or regarding the Institute Technology or any part
thereof, or related to the ownership, licensing, utilization and/or exploitation
of the Institute Technology, created or developed or caused to be created or
developed by the INSTITUTE, or licensed by the INSTITUTE, and all patents,
patent applications, copyrights, and copyright applications relating thereto.

 

“Confidential Information” shall mean, collectively, the Institute Technology,
including Derivatives and Improvements, and the Institute Documentation.

 

“Derivatives” shall mean any or all translation (including translation into
other human or computer languages), portation, modification, correction,
addition, extension, upgrade, update, enhancement, revision, new version,
improvement, compilation, abridgement, or other form in which the Institute
Technology may be recast, transformed, or adapted, including any products,
systems or other items which provide comparable or enhanced functionality
whether or not specifically based on or derived from Institute Technology.

 

“Improvement” shall mean any and all improvements, changes, or modifications in
the Institute Technology or the Institute Documentation, or any improvement,
change or modification in the mode of using the Institute Technology or the
Institute Documentation.

 

“Terra Work Product” shall mean any and all reports, maps, layouts, matrixes,
diagrams, data, analysis, profile modeling, photographs, images, reproductions,
simulations, forecasts, studies, interpretations, assessments, plans,
determinations, recommendations, and/or reports generated, prepared, assembled,
compiled, or otherwise obtained in any way or manner in connection with or
related to a service performed by the INSTITUTE for, or on behalf of, TIS, TIC,
or TERRA or any of its or their related entities, or requested by TIS, TIC, or
TERRA or any of its or their related entities, or any customer introduced by
TIS, TIC, or TERRA or any of its or their related entities to the INSTITUTE or
by the INSTITUTE to TIS, TIC, or TERRA or any of its or their related entities.
The Terra Work Product is and has been at all times the exclusive property of
TIS, TIC and/or TERRA. The Terra Work Product is confidential and proprietary
property of TIS, TIC and/or TERRA, and are “TIS Confidential Information” and
“TIC Confidential Information” as such terms are utilized in the License
Agreements.

 

“Third Party Rights” shall mean all rights or interests to the Institute
Technology that are owned by a third party for which the INSTITUTE has licensed
or otherwise has rights or interests thereto.

 

2.     Subject to the terms and conditions of this Agreement, the TIS License
Agreement and the TIS Services Agreement shall be hereby terminated, except for
any provisions relating to confidential treatment of proprietary information and
enforcement thereof which provisions shall survive.

 

3.     The INSTITUTE represents, warrants and covenants to TIS, TERRA, and TITC
that, as of the date of this Agreement and during the relevant license terms of
the License Agreements: (a) the INSTITUTE is, and has been, the owner of all
worldwide right, title and interest in and to any and all aspects of the
Institute Technology, which it licensed to TIS and/or TIC pursuant to the
License Agreements; (b) the INSTITUTE is the sole inventor or developer of the
Institute Technology; (c) the Institute Technology does not infringe any
existing patent, copyright, trademark, service mark, trade name, trade secret,
patent, or other intellectual property right of any third person, firm,
corporation or other entity; (d) the Institute Technology is free and clear of
any and all encumbrances and/or liens of any nature whatsoever; (e) the
Institute Technology and the Institute Documentation are secret and have not
been published or revealed to anyone; (f) the INSTITUTE is the owner of the
Institute Technology with the right and power to enter into this Agreement and
the right and power to grant, sell, assign and transfer the Institute



 

2

 


--------------------------------------------------------------------------------



 

 

Technology; (g) the INSTITUTE’s performance of this Agreement does not conflict
with any other agreement to which the INSTITUTE is bound; (h) the INSTITUTE has
not sold, granted, assigned or transferred to any third person, firm,
corporation or other entity any right, license or privilege related to the
Institute Technology and/or the Institute Documentation; (i) the INSTITUTE’s
performance of the License Agreements and Services Agreements did not conflict
with any other agreement to which the INSTITUTE is or was bound and, while
performing the License Agreements and Services Agreements, the INSTITUTE did not
knowingly enter into any agreements with third parties that are or were in
conflict with License Agreements and Services Agreements or which would impair
the ability of the INSTITUTE to perform the License Agreements and Services
Agreements; and (j) the INSTITUTE has not filed or caused to be filed
applications for letters patent or copyrights or obtained in its name, or caused
to be obtained in the name of others, any patents or copyrights in the United
States or elsewhere in respect of the Institute Technology and the Institute
Documentation, or any process, material or apparatus in any way similar thereto.

 

4.     TIS hereby acquires, and the INSTITUTE hereby provides, conveys,
transfers, and assigns to TIS all Terra Work Product, which the Parties
acknowledge is and has been the property of TIS and/or TIC (collectively
hereinafter referred to as the “Work Product Rights”), and, in connection with
the Terra Work Product, TITC hereby acquires, and the INSTITUTE hereby provides,
conveys, transfers, and assigns to TITC all of the Institute Technology related
to the Terra Work Product, including all Derivatives and Improvements, and
Institute Documentation, as has been utilized in connection with services
rendered pursuant to the Services Agreement, and including any and all Third
Party Rights to the extent that the INSTITUTE has any rights thereto
(collectively hereinafter referred to as the “TITC Rights”) (collectively
hereinafter the Work Product Rights and the TITC Rights are referred to as the
“Terra Rights”). Upon the execution of this Agreement, other than as specified
herein to fulfill its obligations under this Agreement, the INSTITUTE will
retain no right or interest to the Terra Rights. The INSTITUTE has no license or
other rights to the Terra Rights. In connection with, and in furtherance of, the
Terra Rights, the INSTITUTE shall, without charge, furnish to TITC or its
nominee(s) all information and documents regarding the Institute Technology and
the Institute Documentation, orally, in writing and by practical demonstration
as the occasion requires as shall be sufficient to enable competent technical
personnel of TITC or its nominee(s) to understand, apply and utilize the
Institute Technology. In connection with, and in furtherance of, the Terra
Rights, the INSTITUTE shall, without charge, make available its personnel
familiar with the Institute Technology and the Institute Documentation to render
such services in a consulting or full time employment capacity to TITC or its
nominee(s) and its or their advisors at such times and places as TITC or its
nominee(s) shall reasonably request as in its or their reasonable judgment may
be necessary or advisable in order to instruct TITC or its nominee(s) and its or
their technical personnel and advisors in the application of Institute
Technology and the Institute Documentation. TITC, TERRA, and/or TERRA is its or
their nominee(s) are permitted to engage the services of all persons or entities
previously utilized by the INSTITUTE in connection with the Institute
Technology, whether or not identified in the Institute Personnel Schedule,
without the need for any prior permission or approval of the INSTITUTE, and the
INSTITUTE agrees to assist and facilitate the usage of such personnel or
entities by TITC, TERRA and/or TERRAits or their nominee(s).

 

5.     The INSTITUTE represents, warrants and covenants to TIS, TERRA, and TITC
that: (a) a detailed description of the Institute Technology is set forth in the
Institute Technology Schedule furnished to TITC in connection with or in
furtherance of this Agreement; (b) all of the Institute Documentation is set
forth in the Institute Documentation Schedule furnished to TITC connection with
or in furtherance of this Agreement; (c) a complete list of the employees,
scientists, third party vendors, contractors, and other persons or entities that
the INSTITUTE has utilized in connection with the Institute Technology is set
forth in the Institute Personnel Schedule furnished to TITC connection with or
in furtherance of this Agreement. Each of TITC and TERRA may, in its sole
discretion, permit the INSTITUTE to supplement, or otherwise provide, subsequent
to the execution of this Agreement, certain information and/or documents that
could or should have been furnished in the Schedules referenced herein.

 

6.     Subject to the terms hereof, and receipt by TIS, TERRA, and TITC of the
deliverables from the INSTITUTE referenced herein to the reasonable satisfaction
of TIS, TERRA, and TITC, and as considerations for the INSTITUTE’s agreements
herein, the INSTITUTE is entitled to an aggregate of 1,000,000 restricted shares
of common stock of TERRA (the “Terra Stock”) and warrants to purchase 1,000,000
restricted shares of common stock of TERRA, exercisable for three years from the
date of this Agreement at $0.05 per share (the “Terra Warrants”) (collectively,
the Terra Stock and Terra Warrants are referred to as the “Terra Securities”).
Payment of



 

3

 


--------------------------------------------------------------------------------



 

 

the Terra Securities is to be deliverable to the INSTITUTE upon the INSTITUTE’s
delivering the Terra Rights and other deliverables specified herein.

 

7.     The INSTITUTE agrees not to conduct any business operations that utilize
any Terra Rights, or act in any manner that is competitive, directly or
indirectly, with the business operations of TIS, TERRA, and TITC relating to the
Terra Rights, or otherwise own, manage, operate, control, be employed by or
participate in the ownership, management, operation or control of, or be
connected in any manner with, any business of the type or character engaged in
or competitive with that conducted by TIS, TITC, and/or TERRA relating to the
Terra Rights. The Terra Rights are the sole and exclusive property of TIS, TITC,
and/or TERRA. The INSTITUTE has no license or other rights to the Terra Rights.

 

8.     Each Party agrees not to disclose any Confidential Information provided
in connection with or in furtherance of this Agreement without the written
consent of the Party owning the Confidential Information, and to maintain such
Confidential Information in strictest confidence, to take all reasonable
precautions to prevent its unauthorized dissemination and to refrain from
sharing any or all of the Confidential Information with any third party for any
reason whatsoever except as required by court order. Without limiting the scope
of this duty, each Party agrees to limit its internal distribution of the
Confidential Information only on a “need to know” basis, and to take steps to
ensure that the dissemination is so limited. Each Party agrees not to use the
Confidential Information for its own benefit or for the benefit of any other
person other than the owner of the Confidential Information. Upon written
request of the Party owning the Confidential Information, the other Party agrees
to return all Confidential Information.

 

9.           (a) The INSTITUTE shall indemnify, defend and hold harmless TIS,
TIC, TITC, and TERRA, and their respective parents, subsidiaries,
successors-in-interest, directors, officers, employees and agents (collectively
the “Indemnified Persons”), from and against any and all claims, demands,
losses, damages, costs, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”), of whatever kind and nature, on account of any actual
or alleged loss, injury or damage to any person, firm or corporation arising out
of or relating to this Agreement or any of the License Agreements to which such
Indemnified Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the INSTITUTE.

 

(b)   In the event there are Losses for which the INSTITUTE is required to
indemnify Indemnified Persons pursuant to Section 9(a), the amount payable by
the INSTITUTE in satisfaction of its indemnification obligations hereunder shall
be limited to the amount or value of Terra Securities acquired by the INSTITUTE
pursuant to this Agreement as described in this Section 9(b). In satisfaction of
its indemnification obligations, the INSTITUTE shall forfeit to TERRA (i) such
number of shares of Terra Stock that equals the Losses, with such shares valued
at the fair market value at the time the Losses are determined, but in no event
shall such value be deemed to be less than $0.05 per share, and (i) an
equivalent number of Terra Warrants. Notwithstanding the foregoing, in lieu of
forfeiture of any Terra Securities, the INSTITUTE, in its sole discretion, may
elect to pay a cash amount equal to the fair market value of the Terra Stock
that are subject to forfeiture. The Terra Securities will bear, in addition to
customary restrictive legends, a legend that the Terra Securities are subject to
forfeiture pursuant the terms of this Agreement.

 

10.      The INSTITUTE, and its officers, directors, owners, principals,
shareholders, members, partners, assigns, parents, subsidiaries,
successors-in-interest, agents, advisors and employees (collectively, the
“Releasor”), for good and valuable consideration, receipt of which is hereby
acknowledged, hereby remises, releases and forever discharges TIS, TERRA, and
their officers, directors, shareholders, members, partners, assigns, parents,
subsidiaries, related business entities, successors-in-interest, agents,
advisors and employees (collectively, the “Released Parties”), of and from all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against the Released Parties, the Releasor ever had, now has, or hereafter can,
shall or may have, for, upon, or by reason of, or in any way arising out of, any
cause, matter or thing whatsoever from the beginning of the world to the date
hereof, and, in particular, without in any way limiting the generality of the
foregoing, for or by reason of or in any way arising out of any and all claims
and causes of action, whether based on any Liechtenstein, New York or other
state



 

4

 


--------------------------------------------------------------------------------



 

 

or foreign law or right of action, direct, indirect or representative in nature,
foreseen or unforeseen, matured or unmatured, known or unknown, which any of, or
all, the Releasor has, had or may have against the Released Parties, of any
kind, nature or type whatsoever, up to the date of this Agreement, under the
Technology License Agreement and/or the Services Agreement between the Parties,
and/or under any prior license agreement and/or services agreement between the
INSTITUTE and TIS’ related entity, TIC, and, including without limitation, any
contract claims, tort claims, claims arising under Liechtenstein, New York or
other foreign company or corporate law, fraud claims, including any claims of
fraud in the inducement of, or otherwise in connection with or related to, the
settlement and any other matters contemplated by this Agreement.

 

11.      This Agreement does not constitute and shall not be construed as
constituting a partnership or joint venture between the Parties. No Party shall
have any right to obligate or bind the other Party in any manner whatsoever, and
noting herein contained shall give, or is intended to give, any rights of any
kind to any third persons.

 

12.      No Party may assign its rights, duties and obligations under this
Agreement, without the prior written consent of the other parties, and further
provided that any such assignment is made expressly subject to the terms and
conditions of this Agreement, and the assignee agrees in writing to be bound by
the terms and conditions hereof. Notwithstanding the foregoing, TIS, TITC,
and/or TERRA is permitted to assign its rights, duties and/or obligations under
this Agreement to any of its affiliated entities. TIC is a third party
beneficiary of any obligations owing or due to it pursuant to this Agreement.

 

13.      Any notice or other communication required or permitted hereunder shall
be sufficiently given if sent by certified mail, overnight courier, or facsimile
(followed by prompt transmission of the original of such notice by any of the
foregoing means), in each case proper postage or other charges pre-paid and
addressed as set forth below:

 

If to TIS:

Attn.: Dmitry Vilbaum, Chief Executive Officer

Terra Insight Services, Inc.

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 917-591-5988

 

If to TERRA:

Attn.: Dmitry Vilbaum, Chief Executive Officer

Terra Energy & Resource Technologies, Inc.

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 917-591-5988

 

If to TITC:

Attn.: Alexandre Agaian, Director

TERRA INSIGHT TECHNOLOGIES CORPORATION

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 917-591-5988

 

With a copy (which shall not constitute notice) in each case to:

Dan Brecher, Esq.

Law Offices of Dan Brecher

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 212-808-4155

 

If to INSTITUTE:

THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH



 

5

 


--------------------------------------------------------------------------------



 

 

c/o Ivan Raylyan

8-27 M. Ulyanovoi Street

Moscow, Russia

Fax: +7 095 9565261

 

Such notice shall be deemed given when actually received. Any party may change
the address for notices by service of notice to the other as herein provided.

 

14.      The Parties are entitled to seek any and all legal remedies, including
injunctive relief, if breach or circumvention of this Agreement, actual or
threatened, occurs. Each of the Parties agrees that in the event of any breach
by the other Party of any covenant, obligation or other provision contained in
this Agreement, either Party shall be entitled (in addition to any other remedy
that may be available to them), to the extent permitted by applicable law, to
(i) a decree or order of specific performance to enforce the observance and
performance of such covenant, obligation or other provision, and (ii) an
injunction restraining such breach or threatened breach.

 

15.      This Agreement, and the schedules, information, documents, instruments
and other agreements among the parties delivered and/or deliverable pursuant
hereto, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof and are not intended to confer upon any other person any rights or
remedies hereunder except as otherwise expressly provided herein.

 

16.      The Parties may amend this Agreement only by a written agreement of the
Parties that identifies itself as an amendment to this Agreement. It may not be
changed except by agreement in writing signed by the Party against whom
enforcement of any waiver, change, discharge, or modification is sought. The
Parties may waive this Agreement or a provision hereof only by a writing
executed by the Party against whom the waiver is sought to be enforced. No
failure or delay in exercising any right or remedy, or in requiring the
satisfaction of any condition, under this Agreement, and no act, omission or
course of dealing between the parties, operates as a waiver or estoppel of any
right, remedy or condition. A waiver made in writing on one occasion is
effective only in that instance and only for the purpose stated. A waiver of, or
failure to exercise, any rights provided by this Agreement in any respect shall
not be deemed a waiver of any further or future rights.

 

17.      This Agreement inures to the benefit of, and is binding upon, the
parties and their respective successors and assigns. If any provision of this
Agreement is declared void, or otherwise unenforceable, that provision shall be
deemed to have been severed from this Agreement, which shall otherwise remain in
full force and effect. Unless the context otherwise clearly indicates, words
used in the singular include the plural, the plural includes the singular, and
the neuter gender includes the masculine and the feminine. Notwithstanding
anything to the contrary herein, the representations, warranties,
acknowledgements and agreements of the Parties shall survive the expiration
and/or termination of this Agreement. Each Party acknowledges that it has had
the opportunity to consult with an attorney, and that it has received the advice
of competent counsel in connection with this Agreement. Each party represents
that, and has carefully read and understands the scope and effect of the
provisions of this Agreement. In entering into this Agreement, neither Party has
relied upon any representations or statements made by the other Party hereto
which are not specifically set forth in this Agreement. This Agreement is the
joint product of the Parties, and each provision hereof has been subject to the
mutual consultation, negotiation, and agreement of the Parties, and shall not be
construed for or against any Party hereto. This Agreement has been negotiated
and drafted in the English language. The English language version shall be the
sole official, controlling, and legally enforceable version of this Agreement,
and, in the case that any translation is made, any discrepancies due to language
interpretations or translations shall be superseded by the English language
meanings.

 

18.      This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party. This Agreement, once executed by a
Party, may be delivered to the other Party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the Party so delivering this
Agreement.

 

19.      The laws of the State of New York, without giving effect to its
conflicts of law principles, and without reference to the choice of law,
conflicts of law, or principles of any other state, country or jurisdiction,



 

6

 


--------------------------------------------------------------------------------



 

 

govern all matters arising out of or relating to this Agreement and all of the
transactions it contemplates, including, without limitation, its validity,
interpretation, construction, performance, and enforcement. Each Party agrees
waives application of any foreign law, rule, and/or regulation in connection
with or relating to this Agreement. Any Party who wishes to bring against the
other Party a civil action or proceeding arising out of or relating to either
this Agreement or the relationship of the parties may bring such action or
proceeding only in a state or federal court in the County of New York in the
State of New York. Each Party consents to personal jurisdiction in such state or
federal court, waives any right to dismiss or transfer such action or proceeding
because of the inconvenience of the forum, and consents to the service of
process in any such action or legal proceeding by means of certified mail,
return receipt requested, or overnight mail or courier, in care of the address
set forth herein or such other address as provided for in accordance with this
Agreement. Nothing in this Section 18 shall prevent enforcement in another forum
of any judgment obtained in a court identified in this Section 18. Each Party
knowingly, voluntarily, and intentionally waives its right to a trial by jury in
any litigation arising out of or relating to this Agreement and the transactions
it contemplates. This waiver applies to any litigation, whether sounding in
contract, tort or otherwise.

 

[signature page follows]

 



 

7

 


--------------------------------------------------------------------------------



 

 

AGREED TO AND ENTERED INTO BY AND BETWEEN THE PARTIES AS OF THE

EFFECTIVE DATE SET FORTH ABOVE.

 

TERRA INSIGHT SERVICES, INC.

 

 

 

By:         /s/ Dmitry Vilbaum  

Dmitry Vilbaum

Chief Executive Officer

THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH

 

 

 

By:         /s/ Ivan Raylyan  

Ivan Raylyan

Authorized Signatory

 

 

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

 

By:         /s/ Dmitry Vilbaum  

Dmitry Vilbaum

Chief Executive Officer

TERRA INSIGHT TECHNOLOGIES CORPORATION

 

 

 

 

By:         /s/ Alexandre Agaian  

Alexandre Agaian

Director

 

 

 

8

 

 

 